157 S.W.3d 724 (2004)
STATE of Missouri, Respondent,
v.
Christopher Joseph SPELLS, Appellant.
No. WD 62768.
Missouri Court of Appeals, Western District.
December 21, 2004.
Motion for Rehearing and/or Transfer Denied February 1, 2005.
Application for Transfer Denied April 5, 2005.
*725 Craig Allan Johnston, State Public Defender, Columbia, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, P.J., ULRICH and BRECKENRIDGE, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2005.

Order
PER CURIAM.
Christopher Spells, Appellant, appeals from a jury conviction in the Circuit Court of Lafayette County of one count of felony trafficking in the first degree in violation of Section 195.222.8. The circuit court sentenced Spells to fifteen years imprisonment. Spells argues three points on appeal. In Point I, Spells argues the circuit court erred in denying Spells' motion to suppress in that the physical evidence and statements were fruits of an illegal stop, detention, and search of Spells and his vehicle. In Point II, Spells argues the circuit court erred in overruling Spells' motion for judgment of acquittal in that the state failed to prove beyond a reasonable doubt the necessary elements for a felony trafficking conviction. In Point III, Spells argues the circuit court erred in overruling Spells' motion for judgment of acquittal in that the methamphetamine that had already been manufactured cannot be attributed to Spells and that the state failed to prove that Spells intended to aid in the production of more than thirty grams of methamphetamine.
We have reviewed the parties' briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).